46 Mich. App. 495 (1973)
208 N.W.2d 220
PEOPLE
v.
BAKER
Docket No. 13477.
Michigan Court of Appeals.
Decided April 24, 1973.
*496 Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and Donald E. Zimmer, Prosecuting Attorney, for the people.
Milton L. Zentmyer, for defendant on appeal.
Before: McGREGOR, P.J., and BRONSON and TARGONSKI,[*] JJ.
BRONSON, J.
On November 6, 1970, pursuant to warrants and complaints issued the same day, defendant was arrested and charged with two crimes: assault with intent to commit murder and breaking and entering. MCLA 750.83; MSA 28.278 and MCLA 750.110; MSA 28.305. These charges were the result of two separate transactions. Following plea bargaining negotiations, defendant agreed to plead guilty to the breaking and entering offense in return for a dismissal of the assault with intent to murder offense. On April 8, 1971, the bargain was consummated by the entry of defendant's guilty plea before Circuit Court Judge Richard Robinson. On April 29, 1971, defendant was sentenced to a prison term of 4 to 10 years on the breaking and entering offense, which he is currently serving.
On November 12, 1971, defendant filed a motion to dismiss the assault charge. Defendant based this motion upon the prior plea bargaining agreement entered into with the prosecutor. The prosecutor acknowledged the existence of the plea negotiations and acquiesced in defendant's request for dismissal.[1] On January 13, 1972, Circuit Judge Willard Mikesell denied defendant's motion to *497 dismiss, from which defendant appeals by leave of this Court.
There is no question that defendant's conviction for breaking and entering was the result of plea bargaining culminating in the acceptance of his guilty plea. The quid pro quo for defendant's plea was the prosecutor's dismissal of the assault charge. Both the prosecutor and defendant seek the enforcement of their bargain. In Santobello v New York, 404 U.S. 257; 92 S. Ct. 495; 30 L. Ed. 2d 427 (1971), the United States Supreme Court recognized the validity of plea bargaining and attempted to protect a defendant from a prosecutor's breach by permitting him to either specifically enforce the agreement or withdraw his plea. The Santobello Court remanded the case to the trial court to enter the appropriate relief because of the prosecutor's failure to fulfill his bargain.
Unlike Santobello the prosecutor has fulfilled his bargain and defendant seeks to enforce the bargain rather than withdraw his guilty plea. In People v Eck, 39 Mich. App. 176, 179 (1972), we accepted the following guideline offered by Justice Douglas in his concurring opinion:
"`In choosing a remedy, however, a court ought to accord a defendant's preference considerable, if not controlling weight, inasmuch as the fundamental rights flouted by a prosecutor's breach of a plea bargain are those of a defendant, not of the State.' 404 U.S. at 267; 92 S Ct at 501; 30 L. Ed. 2d at 436."
Like the Eck panel, we see no reason why specific enforcement of the plea bargain is not the appropriate relief to be provided in the instant case. Accordingly, we reverse and remand for further proceedings not inconsistent with this opinion.
Reversed and remanded.
All concurred.
NOTES
[*]  Former circuit judge, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.
[1]  Plaintiff's prior effort to nolle prosequi the remaining charge was unsuccessful, Judge Mikesell denying the motion by written order.